             Case 2:20-cv-00776-JMG Document 35 Filed 08/07/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 Edward Stewart
                         Plaintiff,

       vs.                                                 Civil Action
                                                           No. 20-776
 David Feldman, et al.

                         Defendants.

                                         STIPULATION

       1.      Plaintiff’s counsel shall maintain any accounting records, financial records,
contracts with third parties, communications with investors, and/or tax records that Defendants
produce at their law offices or on electronic-practice-management software to which Plaintiff
Edward Stewart himself does not have access.

        2.      Plaintiff Edward Stewart himself may review the documents listed in Paragraph 1
only at the offices of Gamburg & Benedetto. He may not maintain separate copies of any
documents produced under this Stipulation.1

       3.       Plaintiff’s counsel may provide any document whatsoever to any retained expert
so long as the expert agrees not to further disseminate the document.

        4.    This Stipulation does not restrict the filing of any document as part of a court
filing. However, Plaintiff’s counsel shall confer with Defendants’ counsel prior to filing any of
the documents enumerated in Paragraph 1, to determine whether any documents to be filed shall
be done so under Seal of Court. In the event the parties cannot agree, Plaintiff shall permit
Defendants to submit an appropriate filing with the Court, in a prompt fashion, for this Court’s
determination as to whether such document(s) shall be filed under Seal.




   1
     Mr. Stewart has already received electronic copies of the document production so far, under
his agreement not to disclose it to third parties. This Stipulation does not prevent him from keeping
a copy of these documents. However, Mr. Stewart reaffirms that he will not disclose the production
so far to third parties and that he will not file the tax returns and financial documents that he was
already provided without following the procedure outlined in Paragraph 4 of this Stipulation.
        Case 2:20-cv-00776-JMG Document 35 Filed 08/07/20 Page 2 of 2




                                Stipulated and agreed to:


/s/ Daniel J. Auerbach                        /s/ Simon Rosen
Daniel J. Auerbach (Pa. I.D. No. 316856)      Simon Rosen (Pa. I.D. No. 38603)
Gamburg & Benedetto, LLC                      Law Office of Simon Rosen, PLLC
1500 John F. Kennedy Blvd., Suite 1203        128 Greenwood Avenue, 2nd Floor
Philadelphia, PA 19102                        Wyncote PA 19095




                             APPROVED BY THE COURT:

                                                                   On August 7, 2020,


                                           /s/ John M. Gallagher
                                                                      GALLAGHER, J.
